Exhibit 10.1


VOLUNTARY CONVERSION AGREEMENT



THIS VOLUNTARY CONVERSION AGREEMENT dated as of this ___ day of July, 2007 (this
"Agreement") is entered by and between Accelerize New Media, Inc. (the
"Company") and _________________________ (the "Holder").


W I T N E S S E T H:


WHEREAS, the Company has issued to the Holder that certain 10% Promissory Note
(the “Note”) due [_______ __, 2007], in the total principal amount of
[$__________]; and


WHEREAS, Holder is willing to voluntarily surrender the Note in exchange for
unit(s) (each a “Unit”) comprised of shares of the Company’s 8% Series B
Convertible Preferred Stock, par value $.001 per share (the “Series B Preferred
Stock”) and warrants (the “Warrants”) to purchase  shares of the Company’s
Common Stock, par value $.001 per share (the “Common Stock”), all in accordance
with the terms of the private offering memorandum (the “Private Offering
Memorandum”) attached hereto; and


WHEREAS, in order to induce the Holder to surrender the Note and exchange it for
the Units, the Company is willing to issue to the Holder additional warrants
(the “Additional Warrants”, and together with the Warrants, the Series B
Preferred Stock and the Common Stock,  the “Securities”) to purchase fifty
thousand (50,000) shares of Common Stock.


NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:


1.           Surrender and Cancellation of Note.  On or before the Closing Date
(as defined below), Holder shall surrender the Note (and all principal and
interest owing thereunder) to the Company for cancellation, and the Note shall
be deemed cancelled and of no further force or effect on and as of [_______ __,
2007] (the "Closing Date").


2.           Payment of Balance. On or before the Closing Date, Holder shall pay
to the Company, by check or wire transfer, the total amount of  [five] thousand
dollars [$5,000], which amount represents the difference between the principal
amount of the Note and the full price of [one (1)] Unit under the terms of the
Private Offering Memorandum.


3.           Issuance of Units; Execution of Subscription
Agreement.  Simultaneously with the Closing, the Company shall issue to the
Holder [one (1)] Unit, comprising of [3,000] shares of the Company's Series B
Preferred Stock, and Warrants to purchase up to [105,000] shares of the
Company’s Common Stock, and the Holder shall execute and deliver to the Company
a copy of the Subscription Agreement and Investor Questionnaire, in the form
attached as Exhibit A to the Private Offering Memorandum (the “Subscription
Agreement”).


4.           Additional Warrants.  Simultaneously with the Closing, the Company
shall issue to the Holder Additional Warrants to purchase up to fifty thousand
(50,000) shares of the Company’s Common Stock.


1

--------------------------------------------------------------------------------


5.           Holder’s Representations and Warranties.  Holder hereby  represents
and warrants as follows:


5.1           Purchase for Holder’s Own Account.  The Holder is purchasing the
Securities for the Holder's own account and not with a view towards the public
sale or distribution thereof, except pursuant to sales that are exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”) and/or sales registered under the Securities Act.  The Holder
understands that Holder must bear the economic risk of this investment
indefinitely, unless the Securities are registered pursuant to the Securities
Act and any applicable state securities or blue sky laws or an exemption from
such registration is available. The Holder understands that currently there is
no public market for any of the Securities.


5.2           Investment Intention of Holder.  The Holder understands that the
Securities have not been registered under the Securities Act by reason of a
claimed exemption under the provisions of the Securities Act that depends, in
part, upon the Holder’s investment intention.  In connection with this, the
Holder understands that it is the position of the Securities and Exchange
Commission (the “SEC”) that the statutory basis for such exemption would not be
present if the Holder’s representation merely meant that its present intention
was to hold such securities for a short period, such as the capital gains period
of tax statutes, for a deferred sale, for a market rise, assuming that a market
develops, or for any other fixed period.  The Holder realizes that, in the view
of the SEC, a purchase now with an intent to resell would represent a purchase
with an intent inconsistent with its representation to the Company, and the SEC
might regard such a sale or disposition as a deferred sale to which such
exemptions are not available.


5.3           Reliance on Exemptions from Registration.  The Holder understands
that the Securities are being offered and sold in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of,
and the Holder's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein without
limitation in order to determine the availability of such exemptions and the
eligibility of the Holder to acquire the Securities.


5.4           Lack of Governmental Approval or Review.   The Holder understands
that the Securities have not been approved or disapproved by the SEC or any
State Securities Commission or any foreign governmental authority of any country
nor has the SEC or any State Securities Commission or foreign governmental
authority of any jurisdiction passed upon the accuracy of any information
provided to the Holder or passed upon, or made any recommendation or endorsement
of the securities or made any finding or determination as to the fairness of
this offering. The Holder will furnish evidence satisfactory to the Company of
compliance with the laws of any jurisdiction that, in the opinion of the
Company, may be applicable, and the Company shall be entitled to require and
rely upon an opinion of counsel at the expense of Holder which must be
satisfactory to the Company with respect to compliance with laws of any
jurisdiction deemed applicable by the Company.


2

--------------------------------------------------------------------------------


5.5           Accredited Investor Status, and Suitability.  The Holder has read
and understands Rule 501(a) of Regulation D of the Securities Act and represents
that he  is an “Accredited Investor” as that term is defined by Rule
501(a).  The Holder further represents that he is knowledgeable, sophisticated
and experienced in making, and is qualified to make decisions with respect to a
variety of sophisticated and complex investments that present investment
decisions like those involved in the purchase of the Securities.  The Holder, in
reaching a decision to subscribe, has such knowledge and experience in financial
and business matters that the Holder is capable of reading, interpreting and
understanding financial statements and evaluating the merits and risks of an
investment in the Securities and has the net worth to undertake such
risks.  Holder has invested in securities offered by the Company and/or invested
in the securities of companies comparable to the Company that involve
non-trading, and/or thinly traded securities and penny stocks, unregistered
securities, restricted securities, high risk investments, operating losses and
securities which are not listed or quoted on any national securities
exchange.  The Holder represents that in addition to its own ability to evaluate
the investment, it has employed the services of an investment advisor, attorney
or accountant to read all of the documents furnished or made available by the
Company to it to evaluate the merits and risks of such an investment on its
behalf, and that he recognizes the highly speculative nature of an investment in
the Securities.  The Holder is familiar with the business operations and
financial affairs of the Company.


5.6           Financial Suitability.  Holder understands that Holder may be
unable to liquidate the Securities and any transfer of the Securities is
limited. The Holder’s overall commitment to investments which are not readily
marketable is not disproportionate to Holder’s net worth, and the investment in
the Securities will not cause the Holder’s overall investment in illiquid
high-risk investments to become excessive in proportion to Holder’s assets,
liabilities and living standards.  The Holder can bear the economic risk of an
investment for an indefinite period of time and can bear a loss of the entire
investment in the Securities without financial hardship or a change in its
living conditions.


5.7           Company Information.  The Holder understands that this issuance
has not been registered under the Securities Act and is being made in reliance
upon exemptions therefrom. Holder must rely upon the Holder’s own access to
information about the Company and the issuance of the Securities. The Holder has
requested, received, reviewed, understands and considered all information it
deems relevant in making an informed decision to purchase the Securities,
including but not limited to the Company’s financial information, and the Holder
has conducted independent due diligence in matters involving the Company. Holder
has consulted with Holder’s legal, tax, and investment advisors regarding his
investment in the Securities and has received their approval to invest in the
Securities.  The Holder understands that the Holder or the Holder's
representatives have been and will continue to be provided with access to the
Company's financial records.


6.           Miscellaneous.


6.1           Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered by hand or mailed, certified or registered mail
with postage prepaid or delivered by express delivery or facsimile transmission
(with copy by mail) or electronic mail (with copy by mail) addressed as follows
(or to such other address as either party shall notify the other):


(a)           If to Company, to:


Accelerize New Media, Inc.
6477 Highway 93 South, Suite 303
Whitefish, Montana 59937
Telecopy:(406) 892-2161
Attn: Brian Ross


3

--------------------------------------------------------------------------------


 
(b)           If to Holder, to:


[NAME]
[ADDRESS]
[FAX]


6.2           Section Headings, Severability, Entire Agreement.  Section and
subsection headings have been inserted herein for the convenience of the parties
only and shall not be construed as part of this Agreement.  Every provision of
this Agreement is intended to be severable.  If any term or provision of this
Agreement shall be invalid, illegal, or unenforceable for any reason whatsoever,
the validity, legality, and enforceability of the remaining provisions hereof or
thereof shall not in any way be affected or impaired thereby.  This Agreement
embody the entire agreement and understanding between Company and Holder and
supersede all prior agreements and understandings relating to the subject matter
hereof unless otherwise specifically reaffirmed or restated herein.


6.3           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which, when so executed and delivered shall be an
original, and it shall not be necessary when making proof of this Agreement to
produce or account for more than one counterpart.


6.4           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement and all transactions, assignments and transfers
hereunder, and all the rights of the parties, shall be governed as to validity,
construction, enforcement and in all other respects by the laws of the State of
New York without regard to such State’s rules of conflicts of laws.  The parties
agree that the United States District Court for the Southern District of New
York or any New York State court shall have jurisdiction to hear and determine
any claims or disputes pertaining to the financing transactions of which this
Agreement is a part and to any matter arising or in any way related to this
Agreement.  The parties expressly submit and consent in advance to such
jurisdiction in any action or proceeding. EACH OF THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT.




4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF,  the parties hereto have executed this Consent on the date
first set forth above.




ACCELERIZE NEW MEDIA, INC.




By:_______________________
     Name: Brian Ross
     Title: President and Chief Executive Officer









[HOLDER’S NAME]






____________________________




 
5




